                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SHELLY BENSON and LISA                            )
CAPARELLIL, individually and on behalf of         )
all others similarly situated,                    )
                                                  )
               Plaintiffs,                        )
                                                  )          No. 19 C 6836
       v.                                         )
                                                  )          Judge Ronald A. Guzmán
NEWELL BRANDS, INC. and                           )
NUK USA LLC,                                      )
                                                  )
               Defendants.                        )

                             MEMORANDUM OPINION AND ORDER

        Defendants’ motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6) and to strike under Federal Rule of Civil Procedure 12(f) is granted in part and denied in
part for the reasons explained below.

                                        BACKGROUND

        This is a putative class action for consumer fraud and unjust enrichment. Plaintiffs,
Shelly Benson and Lisa Caparellil, allege that defendants, Newell Brands, Inc. and its subsidiary
NUK USA LLC, engaged in false and misleading advertising of their NUK brand pacifiers.
Specifically, plaintiffs allege that defendants falsely represented that their pacifiers are
“orthodontic” and beneficial for dental development and alignment; falsely represented that their
pacifiers are beneficial for the dental health of children over the age of 24 months; and failed to
disclose in their advertising the material fact that prolonged pacifier use by children over the age
of 24 months significantly increases the risk of developing dental malocclusions
(misalignments). Plaintiffs assert claims for (1) violation of the Illinois Consumer Fraud and
Deceptive Business Practices Act (the “CFDBPA”), 815 ILCS 505/1 et seq., on behalf of a class
of persons who purchased NUK pacifiers in Illinois and a subclass of persons who purchased the
pacifiers for use by a child 24 months or older; (2) violation of the Illinois Deceptive Trade
Practices Act (the “DTPA”), 815 ILCS 510/2 et seq., on behalf of the same Illinois class and
subclass; (3) violation of the consumer-fraud statutes of Illinois and “any state with similar”
consumer-fraud laws, on behalf of a multi-state consumer class and subclass; and (4) “unjust
enrichment/quasi-contract,” on behalf of a nationwide class and subclass.

       Defendants move to dismiss plaintiffs’ First Amended Complaint under Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6) and to strike plaintiffs’ nationwide-class allegations under
Rule 12(f).
                                            DISCUSSION

        For purposes of a motion to dismiss under Rule 12(b)(1) or Rule 12(b)(6), the Court
construes the complaint in the light most favorable to the plaintiffs, accepts as true all well-
pleaded facts therein, and draws all reasonable inferences in plaintiffs’ favor. See Bultasa
Buddhist Temple of Chi. v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017); Bell v. City of Chi., 835
F.3d 736, 738 (7th Cir. 2016). To survive a Rule 12(b)(6) motion, a complaint “must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. (citing Twombly, 550 U.S. at 556). A Rule 12(b)(1) motion, in contrast, challenges
federal jurisdiction, and the plaintiffs bear the burden of establishing that the elements necessary
for jurisdiction, including standing, are met. Silha v. ACT, Inc., 807 F.3d 169, 173-74 (7th Cir.
2015).

        The Court analyzes plaintiffs’ statutory-fraud claims under the heightened pleading
standard of Rule 9(b). Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 333 (7th Cir.
2018). Rule 9(b) requires a plaintiff to “state with particularity the circumstances constituting
fraud.” Fed. R. Civ. P. 9(b). “That means that it must specifically allege the ‘who, what, when,
where, and how of the fraud.’” Haywood, 887 F.3d at 333. Rule 9(b)’s heightened standard
does not, however, apply to allegations of states of mind. Fed. R. Civ. P. 9(b) (“Malice, intent,
knowledge, and other conditions of a person’s mind may be alleged generally.”). Instead, Rule
8’s standards govern. Iqbal, 556 U.S. at 686-87.

A.      Rule 12(b)(1)

        Defendants’ first argument is that the complaint must be dismissed for lack of subject-
matter jurisdiction because plaintiffs fail to allege an injury in fact that confers Article III
standing. The “irreducible constitutional minimum of standing” consists of three elements:
injury in fact, causation, and redressability. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992). To establish an injury in fact, plaintiffs must allege that they “suffered an invasion of a
legally protected interest that is concrete and particularized and actual or imminent, not
conjectural or hypothetical.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (citation and
internal quotation marks omitted).

        Defendants contend that plaintiffs lack standing because they do not allege that their
children experienced any dental misalignment, much less any dental problems caused by NUK
pacifiers; that their children are at an increased risk of developing dental misalignment as a result
of using NUK pacifiers; or that NUK pacifiers failed to eliminate or prevent teeth misalignment
in their children. This argument misses the mark, under the principles set forth in In re Aqua
Dots Products Liability Litigation, 654 F.3d 748, 750-51 (7th Cir. 2011). As one of the court’s
colleagues noted,

        [t]he plaintiffs in Aqua Dots sued the manufacturer and distributors of a children’s toy
        consisting of beads containing a chemical that, when swallowed, could cause severe



                                                   2
       illness and even death. The plaintiffs were not physically injured children or their
       parents, but instead were the parents of children who had suffered no physical injury. The
       Seventh Circuit held that the plaintiffs had Article III standing, explaining: “[The fact]
       that members of the class did not suffer physical injury . . . does not mean that they were
       uninjured. The plaintiffs’ loss is financial: they paid more for the toys than they would
       have, had they known of the risks the beads posed to children. A financial injury creates
       standing.

Muir v. Playtex Prods., LLC, 983 F. Supp. 2d 980, 986 (N.D. Ill. 2013) (citations omitted)
(holding that plaintiff established standing where he alleged that had he known the truth about
defendant’s misrepresentation that its diaper-disposal system was “proven #1 in odor control,” he
would not have purchased the product and would not have paid a premium price for it).
Similarly, Benson and Caparellil allege that if they had known of the falsity of defendants’
claims that NUK pacifiers are “orthodontic” and beneficial (or at least not detrimental) to their
children’s dental health and that the pacifiers are safe for use in children over the age of 24
months, they would not have purchased the pacifiers and would not have paid a premium price.
(ECF No. 31, 1st Am. Compl. ¶¶ 8-9, 18, 21, 23, 26, 33-34.) Therefore, plaintiffs have
sufficiently alleged standing. See Aqua Dots, 654 F.3d at 751; Muir, 983 F. Supp. 2d at 986-87;
In re 100% Grated Parmesan Cheese Mtkg. & Sales Practices Litig., 275 F. Supp. 3d 910, 918-
19 (N.D. Ill. 2017) (citing cases).

        In their reply brief, defendants deem plaintiffs’ injuries “conjectural,” attempting to
repackage as a standing argument their argument that plaintiffs fail to state fraud claims because
they “wildly overstate” the findings of third-party studies cited in the complaint. (ECF No. 45,
Defs.’ Reply at 3-9.) The Court addresses the substance of that argument below, but it is not a
question of standing. See Grated Parmesan, 275 F. Supp. 3d at 919 (rejecting similar “merits
arguments repackaged as standing arguments”). Defendants also attempt to distinguish Aqua
Dots on the basis that the product in that case “was highly toxic and dangerous to children” and
that many children were actually sickened, leading to a product recall. (Defs.’ Reply at 8-9.)
But the plaintiffs there were purchasers of Aqua Dots products whose children were not harmed;
the Seventh Circuit specifically noted that “none of the plaintiffs (or their children) was injured
by swallowing the [product]” and that “[t]his means that members of the class did not suffer
physical injury, but it does not mean that they were uninjured.” 654 F.3d at 751. Whether
plaintiffs’ children were physically injured had no bearing on the Seventh Circuit’s holding that
plaintiffs’ financial injury established constitutional standing.

        Defendants’ next argument is that plaintiffs lack constitutional standing to seek
prospective injunctive relief, because they fail to allege facts showing an “actual and imminent”
future injury. (ECF No. 38-1, Defs.’ Mem. Supp. Mot. Dismiss at 10.) To establish injury in
fact when seeking prospective injunctive relief, “a plaintiff must allege a ‘real and immediate’
threat of future violations of [her] rights.” Scherr v. Marriott Int’l, Inc., 703 F.3d 1069, 1074
(7th Cir. 2013) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)). “Past exposure
to illegal conduct does not in itself show a present case or controversy regarding injunctive relief
if unaccompanied by any continuing, present adverse effects.” Simic v. City of Chi., 851 F.3d
734, 738 (7th Cir. 2017) (quoting Lyons, 461 U.S. at 102) (internal punctuation omitted).




                                                 3
         “Most courts to have considered the issue [conclude] that consumer plaintiffs cannot
pursue injunctive relief if they are already aware of the alleged deceptive practice.” Ulrich v.
Probalance, Inc., No. 16 C 10488, 2017 WL 3581183, at *7 (N.D. Ill. Aug. 18, 2017) (citing In
re Herbal Supplements Mktg. & Sales Practices Litig., No. 15 C 5070, 2017 WL 2215025, at *7
(N.D. Ill. May 19, 2017) (citing cases)). “The Seventh Circuit seems likely to agree, based on its
reasoning in a similar context that a plaintiff who was already aware of the defendant’s deceptive
sales practices could not obtain injunctive relief because he ‘is not likely to be harmed in the
future.’” Id. (quoting Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 741 (7th Cir.
2014)); Herbal Supplements, 2017 WL 2215025, at *8 (concluding that Camasta “dealt with
Article III standing”). The Court agrees with the reasoning of these decisions, and it declines
plaintiffs’ invitation to follow district court decisions to the contrary (most from outside this
district and some of which dismiss Camasta’s reasoning as dicta). If plaintiffs are aware of
defendants’ allegedly deceptive practices in marketing the NUK pacifiers, there is no “real and
immediate” threat that this marketing will injure them again. Plaintiffs therefore cannot pursue
injunctive relief.

B.     Rule 12(b)(6)

        Defendants assert that plaintiffs’ DTPA claims should be dismissed because the statute
allows consumer plaintiffs to recover only injunctive relief, and to obtain such relief, plaintiffs
would have to allege facts indicating a likelihood of future injury, see, e.g., Schiesser v. Ford
Motor Co., No. 16 C 730, 2016 WL 6395457, at *4 (N.D. Ill. Oct. 28, 2016), which they have
failed to do. Plaintiffs do not contest dismissal of these claims, (ECF No. 39, Pls.’ Opp’n Defs.’
Mot. Dismiss at 25), so the Court will dismiss them without prejudice.

        Defendants also maintain that plaintiffs fail to state a claim under the CFDBPA. To state
a claim under this statute, plaintiffs must plausibly allege: (1) a deceptive act by defendants; (2)
defendants’ intent that they rely on the deceptive act; (3) the deceptive act occurred during a
course of conduct involving trade or commerce; and (4) actual damage as a result of the
deceptive act. Haywood, 887 F.3d at 333. Defendants say that plaintiffs fail to adequately allege
deceptive conduct under Rule 9(b)’s heightened pleading standard. A statement is deceptive
under the CFDBPA if it “creates a likelihood of deception or has the capacity to deceive.” Bober
v. Glaxo Wellcome PLC, 246 F.3d 934, 938 (7th Cir. 2001). In the complaint, plaintiffs describe
and quote from a variety of third-party scientific studies that support their contention that there is
no benefit from using an “orthodontic” pacifier over a conventional pacifier, and that prolonged
use of a pacifier, no matter the type, results in dental misalignment. (1st Am. Compl. ¶¶ 45-87.)
According to defendants, however, “a full and fair examination of these articles reveals the
scientific research on this subject is equivocal at best,” and plaintiffs thus fail to “plausibly
establish” that defendants’ marketing of NUK pacifiers is false or misleading. (Defs.’ Mem.
Supp. Mot. Dismiss at 13.) Defendants attach to their memorandum copies of some of the
studies cited by plaintiffs and argue that plaintiffs overstate and mischaracterize the conclusions
of the studies. The Court does not see it that way. Defendants rely on selective quotation from a
subset of the studies, and the studies address the misrepresentations alleged by plaintiffs
regarding pacifier use. Defendants simply delve too far into the merits of plaintiffs’ fraud
claims. Plaintiffs provide sufficient facts to plausibly state CFDBPA claims; defendants’




                                                  4
argument is a premature challenge to the sufficiency of the evidence of the false or misleading
nature of defendants’ marketing.

        Defendants also contend that plaintiffs’ claim regarding the use of the term “orthodontic”
fails as a matter of law, because no reasonable consumer would interpret that word on the
pacifiers’ packaging to mean that the pacifier is capable of preventing dental malocclusions. The
Court is not persuaded. Defendants point to language on their website for NUK Orthodontic
Pacifiers that states that “shape matters” and that the NUK “truly orthodontic pacifier . . . fits
baby’s mouth better with its unique top and bottom shape.” (ECF No. 38-3.) While it is true that
an allegedly deceptive act must be considered in light of the totality of the information made
available to the plaintiffs, Davis v. G.N. Mortg. Corp., 396 F.3d 869, 884 (7th Cir. 2005),
defendants again engage in selective quotation. The very same web page they cite also warns
consumers to “[a]void symmetrical and round pacifiers” because “[t]hey may claim to be
orthodontic but they have the same top and bottom shape, which crowds the tongue and could
hamper oral development.” (ECF No. 38-3 (emphasis added).) The clear implication is that
defendants’ “truly orthodontic” pacifiers do not “hamper oral development.” The website further
states that the “unique design” of the NUK “truly orthodontic pacifier” “offers room for the
tongue to move and promotes the natural development of jaw and teeth.” (Id.) A reasonable
consumer therefore could interpret defendants’ use of the term “orthodontic” to refer not merely
to the shape of the pacifier, but also as implying positive dental-health outcomes resulting from
the use of that shape. And, as plaintiffs point out, defendants’ interpretation does not comport
with the plain meaning of the term. “Orthodontics” is defined as the “branch of dentistry
concerned with the correction and prevention of irregularities and malocclusion of the teeth.”
Stedman’s Medical Dictionary 634370 (2014).

        Next, defendants challenge plaintiffs’ allegation that defendants’ packaging was
misleading because it failed to disclose that prolonged pacifier use by children over the age of 24
months is associated with an increased risk of malocclusions. Defendants argue that plaintiffs
fail to state a claim for fraudulent omission because the complaint lacks factual allegations
“establishing Defendants’ knowledge of the so-called ‘risk.’” (Defs.’ Mem. Supp. Mot. Dismiss
at 18.) The Court disagrees. Plaintiffs do not have to “establish” such knowledge; they must set
out facts that allow a reasonable inference of it, under Rule 8’s standards. Plaintiffs allege that
defendants “knew or should have known that their Orthodontic Pacifiers do not promote healthy
dental occlusion or provide orthodontic benefit for children of any age” and that they “knew or
should have known” that children who use pacifiers past the age of 24 months have an increased
risk of dental misalignments. (1st Am. Compl. ¶¶ 90-91.) To support those allegations of false
or misleading representations and omissions, plaintiffs have set forth facts drawn from a
substantial body of scientific literature, as discussed above. They have also alleged that
defendants are “prominent, longtime, and iconic manufacturers and distributors of baby
products” such that they “possess specialized knowledge regarding the safety and efficacy of
their products” and “are in a superior position to know the risks associated with” the use of their
products. (Id. ¶ 89.) These allegations, taken together, are sufficient to support a reasonable
inference of knowledge on the part of defendants, under the applicable standards of Rule 8.

        The next issue concerns plaintiffs’ claims for “violation of state consumer protection
statutes.” (Id. at 43-44.) Defendants contend that plaintiffs, as citizens of Illinois, have not



                                                5
suffered an injury in a state other than Illinois and therefore cannot bring a claim under other
states’ laws. In response, plaintiffs assert that defendants’ concern relates to the Rule 23 class-
certification analysis and that it does not implicate standing, whether the relevant principle of
standing is labeled constitutional, prudential, or statutory. Defendants reply that the Court
should not “punt” the issue until a later stage of the case. Courts in this district have taken
different approaches. Some view the issue as one of standing, to be addressed at the pleading
stage, and others view it as one of plaintiffs’ ability under Rule 23 to represent a multi-state
class, to be addressed in the context of a class-certification motion. See City of Rockford v.
Mallinckrodt ARD, Inc., 360 F. Supp. 3d 730, 757-59 (N.D. Ill. 2019) (citing cases); Liston v.
King.com, Ltd., 254 F. Supp. 3d 989, 998-1002 (N.D. Ill. 2017); Herbal Supplements, 2017 WL
2215025, at *6-7. The Court finds persuasive the reasoning of Mallinckrodt and Herbal
Supplements, in which the courts concluded that this type of challenge is really to the adequacy
of the named plaintiffs to represent the putative class members’ state-law claims and thus is
better addressed at the class-certification stage. Yet the Court also agrees with the observation of
the Liston court that it may be improper for the parties to engage in “wide-ranging discovery
premised on a prospect as to which there is substantial doubt—namely, [plaintiffs’] ability to
assert causes of action created by other states for the benefit of other individuals injured in those
other states.” 254 F. Supp. 3d at 1001-02. That determination, i.e., the proper scope of
discovery, will be for the magistrate judge, who is supervising discovery.

        Defendants’ final argument is that plaintiffs’ unjust-enrichment claim must be dismissed
because it is “generically pled” on behalf of a nationwide class and does not identify under which
states’ laws it is asserted. (Defs.’ Mem. Supp. Mot. Dismiss at 24.) But plaintiffs, as Illinois
citizens, do not generically plead this claim; they invoke Illinois law. (1st Am. Compl. ¶ 157.)
Defendants further contend that to the extent plaintiffs seek to assert an unjust-enrichment claim
on behalf of a nationwide class, the Court should dismiss or strike such a claim under Rule 12(f)
because the law of unjust enrichment varies too much from state to state to be amenable to
adjudication on a nationwide basis. Defendants’ request is premature and therefore denied. See
Carrol v. S.C. Johnson & Son, Inc., No. 17 C 5828, 2018 WL 1695421, at *5 (N.D. Ill. Mar. 29,
2018) (denying as premature defendant’s motion to strike or dismiss plaintiffs’ proposed
nationwide unjust-enrichment class where motion was based on variation in states’ laws);
Wagner v. Gen. Nutrition Corp., No. 16 C 10961, 2017 WL 3070772, at *9 (N.D. Ill. July 19,
2017) (“Given that subclasses potentially could resolve problems arising from differences in
state law, it is practical to wait until Plaintiff moves for class certification, proposes subclasses,
and the parties provide in-depth analysis of the issues relevant to class certification.”); Rysewyk
v. Sears Holdings Corp., No. 15 C 4519, 2015 WL 9259886, at *8 (N.D. Ill. Dec. 18, 2015)
(“Plaintiffs might not carry their burdens at class certification, but nothing in the complaint or
defendants’ explanation of the law persuades me that it is practicable to resolve the certification
question at this stage.”).

                                          CONCLUSION

       Defendants’ motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6) and to strike under Federal Rule of Civil Procedure 12(f) [38] is granted in part and
denied in part. The Court dismisses without prejudice plaintiffs’ claims for injunctive relief for




                                                  6
lack of standing and plaintiffs’ claims under the Illinois Deceptive Trade Practices Act. The
remainder of defendants’ motion is denied.


DATE: April 14, 2020




                                                  Hon. Ronald A. Guzmán
                                                  United States District Judge




                                             7
